PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/378,361
Filing Date: 8 Apr 2019
Appellant(s): MALLINCKRODT HOSPITAL PRODUCTS IP LIMITED



__________________
Janice K. Fraser
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/1/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/3/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	On page 10 of the Brief Appellant makes the statement that: “…Appellant
unexpectedly discovered that inhaled nitric oxide treatment posed a particular, previously unsuspected safety risk in a particular subset of the tested pediatric patients: those who also happened to have pre-existing left ventricular dysfunction (LVD). This safety risk in pediatric patients had never been detected previously. The claims under appeal are a practical application of that surprising discovery.” This premise by Appellant is absolutely incorrect because it was well known in the art that pediatric patients with pre-existing left ventricular dysfunction are at a safety risk from inhaled nitric oxide treatment. The preponderance of evidence refutes Appellants statement. Presented below is a factual timeline of what the artisan understood prior to effective filing date of the application:
1996: Henrichsen et al. (reference 233 on IDS filed 4/8/19) states “…although NO is a selective pulmonary vasodilator, it can nonetheless cause severe systemic hypotension in babies with PPHN associated with severe left ventricular dysfunction. NO should therefore be administered with caution to such babies.” (last paragraph of the article)
1997: Atz and Wessel (reference 67 on the IDS filed 4/8/19) cite Henrichsen et al. and suggest that in newborns with severe left ventricular dysfunction, NO should be used with extreme caution, if at all. (page 452, Severe Left Ventricular Dysfunction)
1998: Wanstall et al. (applied) teach in the article “Recognition and Management of Pulmonary Hypertension” section 4.2 Persistent Pulmonary Hypertension in the Neonate (page 1000) that not only is it necessary to classify neonates according to whether or not they have elevated PAP but also to exclude those patients with elevated PAP due to cardiac structure abnormalities because “the use of nitric oxide poses particular problems such as increasing the severity of any intracranial haemorrhage or increasing pulmonary oedema.” (pages 1000-1001). Wanstall et al. further teach the artisan that: “The hypoxaemic neonates who appear to benefit from nitric oxide are those who also have pulmonary hypertension, provided that the pulmonary hypertension is not of pulmonary venous origin or associated with left heart dysfunction.” (Examiner added emphasis)
1999: Rosales et al. (applied), in the journal of Pediatric Cardiology, report that nitric oxide should be used with caution in patients with a poorly compliant left ventricle and such as left ventricular dysfunction (Abstract) because NO can induce a pulmonary hypertensive crisis resulting in pulmonary edema (page 226). (Examiner added emphasis)
2003: Greenough (applied), in the book “Neonatal Respiratory Disorders” teach that in term or near-term infants an absolute contraindication for inhaled nitric oxide is severe left ventricle dysfunction (page 187). (Examiner added emphasis)
2006: Jaypee Brothers (applied), in the book “Pediatric and Neonatal Mechanical Ventilation”, instruct the artisan that the adverse effects of inhaled nitric oxide include elevated capillary wedge pressure in patients with left ventricular dysfunction leading to ventricular failure and pulmonary edema (pages 155-156). (Examiner added emphasis)
2008: VasoKINOX (applied) contraindicates inhaled nitric oxide therapy to patients, including newborns, with left ventricular dysfunction and dependency on a right-to-left shunt (4.2, 4.3). That means if the patient has either of those two conditions, then administration of inhaled nitric oxide may be harmful to that patient population. It also means that if the patient is not dependent on a right-to-left shunt and does not have pre-existing left ventricular dysfunction, then they are qualified and have less risk of adverse events with inhaled nitric oxide therapy.
The only sound conclusion given the preponderance of literature in this field is that the artisan was well aware of the risk of treating a neonate with pre-existing left ventricular dysfunction and dependency on right-to-left shunt with inhaled nitric oxide because the treatment can result in life threatening pulmonary edema. In fact, the art classifies this sub-set population of patients as an absolute contraindication for inhaled nitric oxide therapy (Greenough) where the plain and ordinary meaning of “absolute contraindication is that a particular treatment should not be used under any circumstances because of the severe and potentially life-threatening risks involved.  Accordingly, to assert that: “This safety risk in pediatric patients had never been detected previously” is a fallacy.  
On page 12 of the Brief, Appellant states: “Appellant has repeatedly pointed out throughout this prosecution how the references do not actually say what the Examiner interprets them to say, and has provided objective evidence directly relevant to the nonobviousness of the claimed methods.” The issue here is that the Examiner is arguing the facts while Appellant is arguing a fallacy. The Examiner will let the Board read the passages cited by the Examiner and make their own determination in light of the thorough analysis and preponderance of evidence presented by the Examiner. 
	On page 13 of the Brief, Appellant argues that there are two simple objective facts. Fact A is that the experts who designed and approved the INOT22 study protocol did not exclude children with LVD from the study and did not suggest there was any reason to exclude them, so LVD children were enrolled in the study along with non-LVD children and Fact B is the experts at FDA did not require a warning about LVD to be added to the INOmax® label until 2009. Regarding Fact A, why the alleged experts did not raise any concerns about the use of inhaled nitric oxide in the study subjects with pre-existing LVD is not a finding of unexpected or surprising results. The experts merely confirmed in their INOT22 study what the art already knew years prior to the instant application: administration of iNO to neonates with left ventricular dysfunction can cause the adverse event of pulmonary edema. What would have been surprising and unexpected was if Appellant figured out how to administer iNO to neonatal patients with left ventricular dysfunction without the risk of pulmonary edema. Appellant did not do that. All the inventors observed was that a patient with a PCWP of greater than 20 mm Hg died during the study which the inventors attributed to a worsening of left ventricular function due to the increased blood flow through the lungs which rapidly decreased the pulmonary resistance ([0051 and 0060] of the specification). That concept has been known since at least 1994 when Loh et al. (reference #324 on the IDS filed 4/8/19) reported on the cardiovascular effects of inhaled nitric oxide in patients with left ventricular dysfunction. Loh et al. concluded that in patients with left ventricle dysfunction, inhalation of nitric oxide causes a decrease in pulmonary vascular resistance associated with an increase in left ventricle filling pressure. Loh et al. stated that these findings predict that inhaled nitric oxide may have adverse effects in patients with left ventricle failure especially if the PCWP is ≥ 18 mm Hg because of the greater degree of reactive pulmonary hypertension present in such patients (Abstract; page 2784, left column). That is a known predictable fact.
	On page 15 of the Brief, Appellant asserts that: “The evidence coming out of that INOT22 study was the first indication that children who would be considered to be candidates for treatment with inhaled nitric oxide should not be given that treatment if they have pre-existing LVD.” That is simply false. Wanstall, Greenough, Jaypee and Rosales cited above cautioned the artisan about the use of iNO in candidates with pre-existing LVD because of the risk of pulmonary edema years before that study. VasoKINOX2008 characterized patients with left ventricular dysfunction and dependency on right-to-left shunts as contraindicated for iNO treatment. On page 15 of the Brief: “Dr. Wessel states in the Wessel Declaration that the reason LVD children were not excluded from the INOT22 Study entry criteria was because neither he, nor the other Steering Committee members, nor the study Sponsor, appreciated that children with LVD (even those who are not dependent on right-to-left shunting) would be at additional risk when treated with inhaled nitric oxide.” The preponderance of evidence cited by the Examiner and available to Dr. Wessel and the other Steering Committee members/Sponsors refutes that apparent lack of knowledge of those experts. Additionally, the Declaration by Dr. Wessel (appendix 2) commenting on his own work (Atz, MA and Wessel, DL Inhaled Nitric Oxide in the Neonate With Cardiac, Disease Seminars in Perinatology 1997;21(5):441-455; reference 67 on the IDS filed 4/8/19) is flawed. Conspicuously missing from the Declaration is the fact that Dr. Wessel’s own work clearly and unambiguously informs the artisan that caution should be exercised when administering NO to patients with severe left ventricular dysfunction because the attendant increase in left atrial pressure may produce pulmonary edema and a related phenomenon may be operative in the newborn with severe left ventricular dysfunction (page 452, Severe Left Ventricular Dysfunction). Atz and Wessel state that in newborns with severe left ventricular dysfunction NO should be used with extreme caution, if at all because “We and others have reported adverse outcomes in this circumstance.” (page 452, Severe Left Ventricular Dysfunction). Dr. Wessel even cites evidentiary support for that statement by referencing the 1996 Henrichsen paper for adverse outcomes from administration of NO to newborns with severe left ventricular dysfunction (reference 64). The only reasonable conclusion is that Dr. Wessel was intimately informed and well-aware of the risk. That fact cannot be ignored. Therefore, Dr. Wessel’s declaration is not congruent with Dr. Wessel’s publication. Accordingly, the only reasonable conclusion from reading Wessels own work is that Wessel and others were acutely aware of the problems associated with the administration of iNO to neonates with severe left ventricular dysfunction. The fact that the initial INOT22 design did not exclude children with LVD from participating in the study, and the fact that none of the 100+ experts involved in approving the initial study design (including Dr. Wessel) suggested that inhaled NO could put those children at risk of harm is not germane to a patentability analysis. Published evidence is relevant. Accordingly, the Wessel declaration, and other declarations related to this fallacy, are not probative.
	Concerning Fact B and the FDA warning statement, when the FDA does or does not do something is not under the Examiner’s control. On page 16 of the Brief, Appellant cites the Potenziano Declaration “In my expert opinion, prior to completion of the INOT22 study and analysis of the adverse events that occurred during that study, there was no safety reason to withhold inhaled NO treatment from pediatric patients diagnosed with preexisting LVD”. On the contrary, the preponderance of evidence cited by the Examiner as well as Dr. Wessel’s own work discussed above, cautions the artisan not to administer iNO to neonates with left ventricular dysfunction because of the increased risk of pulmonary edema. Accordingly, the Potenziano declaration is not probative. 
	On pages 17-18 of the Brief, Appellant discusses the Examiner’s rationales to justify dismissing Appellant’s evidence. The Examiner has shown above, especially with the Wessel declaration, that Wessel and others were well aware of the risk. It is not the Examiner’s job to figure out why the INTO22 panels of experts did not heed the prior art warnings. As agreed in the Appeals Conference panel with two supervisory Examiner’s, that is not relevant to a patentability determination. Appellant’s assertion that there were no prior art warnings to heed is a complete fallacy. 
	On pages 19-22, Appellant notes the other IPR challenges in related cases. However, the facts are different in the present case because the rejection while employing some common references from previous cases, also has different references. Thus, while the conclusions of the first and second Board Decisions are noted, the facts of the present case take precedence. Those facts are presented above in the timeline provided by the Examiner as well as shown in Dr. Wessel’s own work. Appellant’s own expert Dr. Wessel acknowledged years prior to the effective filing date in a review of the current literature regarding the use of inhaled NO in congenital heart disease focusing in neonates that caution should be exercised when administering NO to patients with severe left ventricular dysfunction (Atz and Wessel; 1997). While Appellant considers the prior Board’s decisions as having considerable weight, the Examiner finds that the preponderance of evidence in the instant case is considerably heavier. On these points, Appellant and the Examiner have to agree to disagree. 
	On pages 22-24, Appellant takes issue with the Examiner’s considerations of Fact A and Fact B. The Examiner has addressed Fact A, Fact B and the Wessel declaration above and the Examiner’s position has not changed. Appellant argues that: “The Examiner is thus giving more credence to his own subjective opinion about what the art says than to the explanation provided by an expert in the field who was actually involved in the original decision not to withhold inhaled NO from pediatric patients with LVD.” The Examiner strongly disagrees. The Examiner has shown with factual evidence above that Dr. Wessel referenced the 1996 Henrichsen paper for adverse outcomes from administration of NO to newborns with severe left ventricular dysfunction (reference 64) meaning that Dr. Wessel, read, comprehended and applied the teachings of Henrichsen. So, the record is clear that Dr. Wessel was intimately aware of this problem. To assert otherwise flies in the face of reason. On these points, Appellant and the Examiner have to agree to disagree. 
	On page 24 of the Brief, Appellant discusses Fact B relating to the FDA label. However, how and when the FDA operates is not germane to the patentability analysis and thus, immaterial to the examination of the claimed subject matter. On these points, Appellant and the Examiner have to agree to disagree. 
	On page 25 of the Brief, Appellant asserts that the Examiner has not established a proper prima facie obviousness case because of a faulty interpretation of the cited references. Appellant asserts that “Secondary pulmonary hypertension is not idiopathic pulmonary hypertension”. However, the Examiner is relying on Wanstall for also teaching primary pulmonary hypertension, which is idiopathic (page 5 of the non-FINAL), INOmax for teachings idiopathic primary pulmonary hypertension (pages 8-9 of the non-FINAL) and Shapiro et al. for teaching idiopathic pulmonary arterial hypertension (page 11 of the non-FINAL).
	On page 26 of the Brief, Appellant argues the citation:

    PNG
    media_image2.png
    192
    1287
    media_image2.png
    Greyscale

“Though the Office action emphasizes the latter quotation from Wanstall in the apparent belief that it is highly relevant to the obviousness question, it actually says nothing pertinent to the presently claimed method. Again: pulmonary hypertension (or "elevated PAP") that is "due to" cardiac structural abnormalities is not idiopathic. In the quoted passage, Wanstall was actually communicating that a set of patients unrelated to those specified in the present claims should be excluded from inhaled nitric oxide treatment.” The Examiner does not agree because the rejection is over a combination of references and the Examiner has addressed the “not dependent on right-to-left shunting of blood” limitation (see pages 9 and 18-19 of the non-FINAL). All neonates with LVD, regardless of right-to-left shunting of blood dependency, are at risk of adverse events from inhaled nitric oxide. See the timeline established by the Examine above and in particular VasoKINOX2008. On these points, Appellant and the Examiner have to agree to disagree. 
	On pages 27-28 of the Brief, Appellant digs into what is meant by “associated with left heart dysfunction” and looked into the two source articles cited by Wanstall and conclude that the source articles say nothing else relating to LVD. However, the Kinsella references are not being relied upon in the rejection and the words of Wanstall are not ambiguous as to what is meant despite Appellants attempts to obscure the issues at hand. It is clear from the teachings of Wanstall that the hypoxaemic neonates who appear to benefit from nitric oxide are those who also have pulmonary hypertension provided the pulmonary hypertension is not associated with left heart dysfunction where it is necessary to exclude those patients with elevated PAP is due to structural abnormalities (page 1000, 4.2) because the use of nitric oxide can increase pulmonary oedema and should be approached with caution (page 1001, top left). That is the Examiner’s position on the teachings of Wanstall. The combined references instruct the artisan that the edema mentioned in Wanstall is due to left ventricle dysfunction. The Examiner does not agree with Appellant’s interpretation of Wanstall. Furthermore, upon closer inspection of Wanstall’s reference 70 Kinsella & Abman 1998, the Examiner finds that Kinsell & Abman teach on page 211 (Examiner added emphasis): “It is important to recognize that there is a subset of patients with pulmonary hypertension who would not be expected to benefit from selective pulmonary vasodilation with iNO. In term neonates with severe left ventricular dysfunction, pulmonary hypertension may be associated with pulmonary venous hypertension from the mechanical effects of mitral
insufficiency and increased left atrial pressure.” So, Appellant’s own reference rebuts Appellants assertions. Therefore, on these points Appellant and the Examiner have to agree to disagree. 
	On page 29 of the Brief, Appellant acknowledges that: “Wanstall says that LVD or cardiac structural anomalies in general are a reason for excluding a pediatric patient from inhaled nitric oxide treatment”. This admission by Appellant completely undermines Appellants position that it was unknown in the art to exclude pediatric patients from iNO treatment if they had LVD. If the pediatric patient has LVD, regardless of blood shunting, then that patient is excluded from iNO treatment. Furthermore, both Kinsella & Abman were aware of the subset of patients with severe left ventricular dysfunction who would not benefit from selective pulmonary vasodilation with iNO (page 211 of Kinsella & Abman, 1998).
	 On pages 30-31 of the Brief, Appellant asserts that Wanstall supports their position and not the Examiner’s. The Examiner cannot agree for at least the reasons provided above. On this point, Appellant and the Examiner have to agree to disagree. 
	On pages 31-32, Appellant acknowledges the citation of INOmax2007 and Bernasconi. However, INOmax2007 is relied upon as applied in the rejection and Bernasconi report negative effects of iNO in patients with LVD thus establishing that it was known by artisans in this art prior to the effective filing date that this problem exists. Appellant again points to Dr. Wessel for support but the Examiner has shown that Dr. Wessel’s declaration contradicts what Dr. Wessel has published. Dr. Wessel is not a reliable source. Appellant also points out that Bernasconi cited references pertain to adults or animal models. However, the Examiner is relying on other references aside from Bernasconi for teaching neonatal/pediatric patients and not Bernasconi in a vacuum. Similarly, Lipshutz is not an applied reference. The Examiner notes that Lipshutz teaches: “the effects of the intervention may be unlike those seen in adults. The pharmacokinetics of many drugs vary with age and their beneficial or adverse effects are different in children and adults.” (page 2, middle left column). While children should not be considered small adults, the Examiner is not aware of nitric oxide having different effects in pediatric patients as opposed to adult patients. Nitric oxide serves as a vasodilator in both pediatric patients and adults. If the patient has left ventricle dysfunction, then the patient is at risk of pulmonary edema because nitric oxide can induce a pulmonary hypertensive crisis by acutely increasing pulmonary blood flow and therefore the preload into a noncompliant left atrium and left ventricle as taught by at least Rosales et al. That appears to be universal effect regardless of the patients age and shunting of blood. Appellant has failed to produce any evidence that NO acts differently than a vasodilator in infants as opposed to adults. As a result, the Examiner has carefully considered Appellant’s patients age argument but found it not persuasive. 
	On pages 34-35 of the Brief, the Examiner is relying on Shapiro and Dash as explained in the Office Action and not as characterized by Appellant. Appellant acknowledges that adults with pulmonary hypertension and LVD may experience pulmonary edema when treated with inhaled nitric oxide. The Examiner has provided further evidence extending that to pediatric patients as well as shown in the timeline provided at the beginning of this Examiners Answer.
	On pages 35-37 of the Brief, Appellant asserts that Greenough says here regarding LVD in particular is that a patient whose hypoxemia is secondary to (i.e., caused by) severe LVD should not be treated with inhaled NO. Why this distinction is important is because when hypoxemia (aka oxygen desaturation) is secondary to (due to) severe LVD, it is not hypoxemia due to idiopathic pulmonary hypertension, so does not meet the requirement in claim 31 that the patient "is experiencing idiopathic pulmonary arterial hypertension resulting in oxygen desaturation." However, Examiner is not relying on Greenough for teaching idiopathic pulmonary hypertension. What Greenough does provide is a concrete teaching that iNO therapy is absolutely contraindicated for neonatal patients with LVD. So as much as Appellant wants to disqualify Greenough as having contradictory views, the Examiner does not interpret the reference that way. If the infant has LVD then the treatment is not advised because of the risks involved. That is the take away message. On this point, Appellant and the Examiner have to agree to disagree. 
	On pages 38-39 of the Brief, Appellant attempts to obfuscate the teachings of Jaypee Brothers by interpreting “poor ventricular compliance” as meaning adult type LVD and not the overly compliant left ventricle of pediatric LVD. As noted previously by the Examiner, Jaypee Brothers is directed to Pediatric and Neonatal patients; not adult patients. Appellant cites the Second Board Decision as Jaypee and Greenough being insufficient to address the strong evidence of secondary considerations. In contrast, the Examiner finds the preponderance of evidence stronger than any panel of experts that did not think to exclude pediatric patients with LVD from iNO therapy especially when at least the experts Wessel and Abman were fully aware of the risks involved and Wessel’s declaration contradicts what Wessel has published.
	On page 39 of the Brief, Appellant comments on Rosales that the patient was not idiopathic and therefore is not in the set of patients that is defined in the preamble of claim 31. While Rosales may not anticipate claim 31, Rosales provides sound evidence that the NO therapy could be detrimental in patients with left ventricular dysfunction resulting in pulmonary edema and therefore NO should be used with caution. This 1999 case study warned practitioners of the risks of administering NO to pediatric patients with LVD.  Appellant’s argument and the Potenziano Declaration have been considered but are not persuasive.
	Appellant’s comments on VasoKINOX2008 have been considered but the Examiner is relying on the reference as applied in the rejection and not as characterized by Appellant. Appellant acknowledges that VasoKINOX2008 teaches left ventricular dysfunction as a contraindication for VasoKINOX treatment as shown below: 

    PNG
    media_image3.png
    272
    1404
    media_image3.png
    Greyscale

It is worthwhile to note that VasoKINOX2008 is the for the treatment of perioperative and postoperative pulmonary hypertension in newborn, child and adult patients (4.1 and 4.2) and therefore the contraindication applies to newborn, child and adult patients equally. Appellant asserts that the teachings of VasoKINOX2008 as being directed to patients outside the scope of claim 31 whose pulmonary hypertension is idiopathic. While VasoKINOX2008 does not anticipate the claims, it provides a cautionary label on inhaled nitric oxide therapy on newborns and children with pulmonary hypertension and left ventricular dysfunction and/or dependency on right-to-left shunt. The ordinary artisan is informed that newborns dependent on a right-to-left shunt and newborns with LVD are contraindicated for iNO therapy. Which means that newborns not dependent on a right-to-left shunt and newborns without pre-existing LVD are included for iNO therapy. That teaching is directly relevant to the claimed subject matter. It remains the Examiner’s position that the combined references teach and suggest excluding pediatric patients who are experiencing idiopathic pulmonary arterial hypertension who are not dependent on right-to-left shunting of blood but who have pre-existing left ventricular dysfunction.
	On page 42 of the Brief, Appellant summarized their arguments.
	On page 43 of the Brief, Appellant argues claims 32-34 independently but for the same reasons set out for claim 31. The Examiner maintains the rejection over claims 32-34 as set out in the Office Action.
	On pages 44-45, of the Brief, Appellant argues claims 35-38 as depending from claims 31-34 respectively but further specifying that that "the risk that inhaled nitric oxide administration will result in pulmonary edema in a pediatric subject is higher if the subject has pre-existing left ventricular dysfunction than if the subject does not have pre-existing left ventricular dysfunction." Appellant’s characterization of Wanstall, Bernasconi, Rosales and Shapiro and reliance on the Potenziano Declaration is noted but not persuasive. The preponderance of evidence unambiguously instructs the artisan not provide iNO to pediatric patients if they have left ventricular dysfunction because edema may result and that was well-known prior to the effective filing date of the instant application. That remains the Examiner’s position. 
	Dependent claims 39-41, 42-44 and 45-47 are argued separately based on the reasons described in the independent claims. The Examiner maintains the rejection over these claims.
	On pages 46-47 of the Brief, Appellant argues claims 48-51 and requires that "the pre-existing left ventricular dysfunction of (b) is characterized by systolic dysfunction" where “systolic dysfunction is the type of LVD typically seen in children. Systolic dysfunction is characterized by a soft, overly elastic left ventricle that cannot push blood out and so exhibits impaired emptying. It is thus distinguished from adult-type (diastolic) LVD, which is characterized by a stiff, non-compliant left ventricle that cannot stretch in a normal manner to fill properly with blood.” As argued in the Office Action, how the pre-existing left ventricular dysfunction is characterized such as congenital heart disease or systolic dysfunction is either obvious to the medical artisan in this art who is knowledgeable of the causes and effects of left ventricular dysfunction and/or immaterial because the left ventricle is dysfunctional and naturally has systolic dysfunction. Either way, the patient has left ventricle dysfunction, which includes both diastolic and systolic left ventricular dysfunction, and that is contraindicated for iNO therapy. Additionally, the Examiner notes that Wanstall suggests congenital heart disease as a common cause of pulmonary hypertension. Appellant asserts that systolic LVD is characterized by the opposite: an overly-compliant left ventricle, with no known expectation in the art that it would react to inhaled NO in the same way as a noncompliant left ventricle. However, the ventricle is not responding to NO per se but rather to the changes in vascular tone elicited from inhalation of NO. Hypertension is increased blood pressure that increases the left ventricular afterload because the left ventricle has to work harder to eject blood into the aorta. That is because the aortic valve won’t open until the pressure generated is higher than the elevated blood pressure leading to elevated systolic blood pressure ([0031] of the instant specification). Thus, systolic dysfunction is naturally a part of patients with pre-existing left ventricular dysfunction and hypertension disease process and inherent in the applied art. Appellants arguments are not persuasive.
	On page 48 of the Brief, claims 52-54 and 55-57 are argued separately based on the reasons described in the independent claims. The Examiner maintains the rejection over these claims.
	Appellant argues claims 58-60, which add the limitation of that the neonate has persistent pulmonary hypertension of the newborn (PPHN). However, Wanstall, INOmax and Bernasconi teach treatment of neonates with PPHN. Appellants arguments are not persuasive.
	On page 49 of the Brief, claims 61, 62 and 64 are argued separately based on the reasons described in the independent claims. The Examiner maintains the rejection over these claims.
	Regarding claims 63 and 70, Appellant argues that INOmax2007 is evidence that even in 2007 the experts at FDA and the product sponsor for INOmax did not consider LVD a risk in neonates with the indication specified in claim 63. The FDA and product sponsors are not constrained by patent laws and how they conduct their business is separate from the examination analysis. The Examiner maintains the rejection over claim 63.
	On page 50 of the Brief, claims 66 and 68 are argued separately based on the reasons described in the independent claims. The Examiner maintains the rejection over these claims.
	Regarding the systolic dysfunction limitation of claims 65, 69 and 72, the Examiner maintains the position as explained above.
	Regarding claim 67, Appellant asserts it is the same limitation as in claim 63 which the Examiner addressed above and maintains the same position.
On page 51 of the Brief, claims 71 and 73 are argued separately based on the reasons described in the independent claims. The Examiner maintains the rejection over these claims.
Summary
	Appellants alleged unexpected result is based upon a panel of experts not excluding a patient population from a study where it was well known in the art that iNO was contraindicated for infants with left ventricular dysfunction because of the risk of pulmonary edema. It cannot be considered unexpected that subjects with pulmonary hypertension and with LVD experienced serious adverse events when treated with iNO when the preponderance of evidence expects adverse events for that patient population. 
	Appellant’s expert Dr. Wessel’s Declaration contradicts his publication (Seminars in Perinatology 1997;21(5):441-455) where the Examiner has shown with evidence that Dr. Wessel was informed and aware of the risks involved with nitric oxide treatment of babies with PPHN with left ventricular dysfunction because Dr. Wessel cited the Henrichsen publication (reference #64 in the 1997 publication). To assert that the experts were unaware of this effect is a fallacy.
	Given the preponderance of evidence teaching that administration of iNO to infant/neonatal patients with LVD and pulmonary hypertension can lead to life threatening pulmonary edema, then the ordinary artisan has a reasonable expectation of success in classifying that patient population as at risk and excluding that patient population from treatment with iNO. Indeed, VasoKINOX2008 has both dependency on right-to-left shunts and left ventricular dysfunction as contraindications for iNO therapy. That means that iNO treatment may be harmful to that patient population and should be excluded from treatment. It also means that if the subject is not dependent on right-to-left shunting of blood and does not have pre-existing left ventricular dysfunction, then the patient is qualified for iNO therapy. The medical artisan is qualified to make such decisions in the best interest of the patient.
	In conclusion, after careful consideration of all the evidence, the inventors work might rise to the level of a useful research publication but not as an inventive patent. 


	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERNST V ARNOLD/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.